Kupferman, J. (concurring).
While I concur in the result on the authority of People v O’Rama (78 NY2d 270, 277), the majority’s analysis goes somewhat further than the situation warrants.
Logically, it does not require input of counsel to seek clarification of a jury’s note inquiry. (Cf., People v Payne, 135 AD2d 746, 747, lv denied 71 NY2d 900.)
Moreover, if a jury requests a rereading of a charge, while counsel may request an additional reading, the court in its sound discretion is not obliged to comply with such request. (Cf., People v Pena, 50 NY2d 400, 410.)
*40Milonas, J. P., Asch and Kassal, JJ., concur with Rosenberger, J.; Kupferman, J., concurs in a separate opinion.
Judgment of the Supreme Court, New York County, rendered November 20, 1991 which convicted the defendant, upon a jury verdict, of two counts of assault in the second degree and one count of endangering the welfare of a child and sentenced her to concurrent terms of imprisonment of from 2Vi to 7 years on the assault counts and to one year on the remaining count is reversed, on the law, and a new trial ordered. Motion by defendant-appellant to enlarge the record on appeal, denied.